Pee Cubiam.
From tbe findings of facts, we think tbe judgment of tbe court below that “it is now of the opinion that the defendant was entitled as a matter of right to have tbe jury polled, and that its refusal to permit tbe same is error, and it sets aside tbe verdict as a matter of law,” was correct under tbe authorities in this jurisdiction.
Plaintiff complains that tbe matter was technical, but we cannot so bold. It was a matter of right. Const. of N. C., Art. I, sec. 19, is as follows: “In all controversies at law respecting property, tbe ancient mode of trial by jury is one of tbe best securities of tbe rights of tbe people, and ought to remain sacred and inviolable.”
We think the case of Smith v. Paul, 133 N. C., p. 66, relied on by tbe court below, determinative of this question.
We find in tbe judgment of tbe court below
No error.